 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDixie Sand and Gravel Company and InternationalUnion of Operating Engineers, Local 917, AFL-CIOInternational Union of Operating Engineers, Local917, AFL-CIO and Dixie Sand and GravelCompany. Cases 10-CA-11907 and 10-CB-2584July 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 16, 1977, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, exceptions and a supportingbrief were filed by Dixie Sand and Gravel Company.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dixie Sand andGravel Company, Chattanooga, Tennessee, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint in Case10-CB-2584 be, and it hereby is, dismissed in itsentirety.We find it unnecessary to consider or reply on the Administrative LawJudge's alternative grounds for dismissal of charges in C(ase 10-CB 2584.since we find his primary analysis and conclusion dispositive of the issuespresented in that case.Member Walther agrees with his colleagues and with the AdministrativeLaws Judge that because of the coercion applied to the Employee Committeeto accept the proposed contract there was no violation of Sec. 8(b)(3) asalleged in the complaint in Case 10-CB 2584. He therefore finds itunnecessary to decide whether the Union had effectively delegated itsbargaining authority to the Employee Committee. Further. however.Member Walther disagrees with the implication of the Administrative LawJudge that the Union's actions arose as a result of the commission of an81a)(5) violation by Respondent Employer and therefore there can he no8(bH3) violation in the circumstances existing herein. Member Walther doesnot find the Union's actions so inextricably connected to the Employer'sviolation of Sec. 8(aX5) as to absolutely preclude a violation of Sec. 8(bX3).Hie would therefore rely only on the coercion present herein. as set forthabove, in finding no violation of Sec. 8(b)(3).DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: Theseconsolidated cases present issues of a refusal on the partof Dixie Sand and Gravel Company (herein referred to asthe Employer) to bargain with the above-named Unionupon the termination of an existing collective-bargainingagreement on the ground that the agreement was automati-cally renewed by reason of insufficient notice from theUnion to reopen, and of a refusal on the part of the Union,upon request, to sign a new collective-bargaining agree-ment the terms of which had been orally agreed to. Thecharge in Case 10-CA-11907 was filed by the Union onApril 14, 1976,2 and pursuant thereto complaint issued onJuly 23. The charge in Case 10-CB-2584 was filed by theEmployer on June 8, and pursuant thereto complaintissued on July 23. On September 20, hearing was held inChattanooga, Tennessee.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by theparties, I hereby make the following:FINDINGS OF FACTI. THE FACTSThe Employer is engaged in the dredging and sale ofsand and gravel in Chattanooga, Tennessee.3Since at least1948, the Employer has recognized and entered intocollective-bargaining agreements with Local 917 or itspredecessor Local 910 for a production and maintenanceunit of about 15 employees. The most recent collective-bargaining agreement was for the period from May 1, 1973,to April 30, 1976, and "during each year thereafter unlesssixty (60) days written notice of any desired change hereinis given by either party to the other, prior to May 1 of anysuch year. If the above notice has been given by one party,the other party may then present any counterproposals inwriting to the first party not later than thirty (30) days priorto the expiration date, and only such changes andamendments as are contained in the written proposal shallbe discussed by the conferees. If any of the changes onwhich notice has been given are not resolved prior to theexpiration date, they shall become effective as of the dateI The cases were consolidated at the hearing by me without objectionwhen it appeared that the allegations of the complaints arose out of a singleset of circumstances and that it would effectuate the policies of the Act toconsolidate them.2 Unless otherwise indicated all dates are in 1976.t Jurisdiction is not in issue. The Employer adrmts that it meets theBoard's direct outflow standards for the assertion ofjunsdiction.231 NLRB No. 36 DIXIE SAND AND GRAVEL COMPANYthey are resolved and the agreement shall continue in effectas amended."On February 18, more than 60 days before May I asrequired by the contract, the Union sent the followingletter to Frank Harrison, general manager of the Employ-er:This is to advise you that the present agreementbetween Dixie Sand and Gravel Company and thislocal union, is subject to be reopened 4-30-76. We willbe glad to meet with you at any time at yourconvenience, for the purpose of discussing wages andworking conditions.By letter dated March 29, Harrison acknowledgedreceipt of the February 18 letter and replied as follows:I note that the contents of your letter are not inconformity with the requirements of Article XII of ourAgreement inasmuch as you did not give notice "of anydesired change" to which we would then be obligatedto respond by making "any counter proposals."Accordingly, the present contract, by its explicitprovisions, "continues in effect for another year beyondApril 30, 1976." 1 remind you that one of the provisionsof the continuing Agreement is "that there shall be nostrikes, work stoppages or lockouts of any nature orcondition during the life of this contract." (See ArticleIX, Paragraph (10).)By letter dated March 31, the Union acknowledgedreceipt of the Employer's letter and asserted that its noticeof February 18 was proper in that:(1) We have had the identical language in contractsconcerning notification since 1957. In this case we gaveyou the identical notice we have always given you inthe past. (2) We also forwarded to you a copy of the"Notice to Mediation Agencies" which plainly statesthat we have given you notice of the "proposedtermination or modification of the existing collectivebargaining contract."Additionally, although it had never submitted specificproposals in the past, the Union set forth five specificdemands. The Union requested an immediate reply andnegotiations, otherwise it threatened to picket beginningMay I and to file unfair labor practice charges.On April 7, the Employer sent the Union the followingletter:We, likewise, have submitted the question raised in myMarch 29 letter to legal counsel for opinion, and we areadvised that your letter of February 18 was not inproper form to prevent automatic renewal of ouragreement.According to our lawyers, what may have occurred inthe past cannot have the effect of modifying clear andunambiguous contract language, especially where, ashere, it was your union which originally proposed thatlanguage. In the past, for reasons of our own, we chosenot to raise the issue of your non-compliance withcontract reopening requirements. On this occasion,again for reasons of our own, we choose to rely uponthe clearly written requirements of our mutuallynegotiated Agreement.In the event you carry out your threat to institute apicket line on May 1, or thereafter, in violation of our"No Strike" clause, we shall sue your Union for moneydamages.On April 29, the Union hand-delivered a letter to theEmployer requesting arbitration of its interpretation of thecontract and refusal to meet.On April 30, the Employer replied, refusing to go toarbitration. In addition, its letter adverted to the fact thatthe Acting Regional Director for Region 10, by letter datedApril 29, had dismissed the charge in Case 10-CA-11907and that the Union had until May 12 to appeal hisdecision. The Employer reiterated its position that thecontract had automatically renewed and that any strikewould be in breach of contract. The Union was advisedthat any employee participating in such a strike would besubject to immediate discharge.On May 1, the employees went on strike and beganpicketing. Harrison called John McWilliams, businessmanager of the Union, to protest that such action wascontrary to a promise McWilliams had made 2 days earlier.McWilliams said he would look into the matter. Later thatday he called Harrison to inform him that he had removedRoy Dennis, an employee of the Employer, from hisposition as union steward. He also told Harrison theemployees were very upset.Harrison testified that on May 4 he called McWilliams totell him a three-man union committee had indicated theywould be willing to discuss conditions for returning towork and that a meeting had been scheduled for 10 a.m.,May 5. He stated, however, that he did not know if hecould legally discuss matters with employees in the absenceof McWilliams and he asked McWilliams to attend.McWilliams said he was not able to, but that whateverHarrison worked out with the employees would be all rightwith him.On May 5, Harrison and two assistants met with threeemployees, Elmer Almond, Roy Dennis, and Harold Sims,and the Employer made a contract proposal. The employ-ees took the proposal to the strikers and a majority voted toaccept it. Some employees returned to work that day andall were back to work on May 6.The following week, having been unsuccessful in reach-ing McWilliams earlier, Harrison told McWilliams of theagreement and that the men were back to work. The onlyremark Harrison could remember McWilliams making atthe time was that he did not believe Harrison had given theemployees enough money.One week later, Harrison called McWilliams to ask whowould draft the new contract (historically, the Employerdid so), and McWilliams told him to go ahead. McWilliamsreiterated his remark that he did not think Harrison hadgiven the employees enough money.Harrison's secretary prepared the contract and it wasdelivered to McWilliams on May 14. After 10 days, not7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving received a signed copy back from the Union,Harrison called McWilliams. McWilliams stated he hadbeen too busy to check out the contract. He repeated hisremark about not enough money and objected to aparagraph the Employer had inserted in the agreementrelative to health and safety matters. Harrison told him ifthat was all that was keeping him from signing the contractto strike out the paragraph and sign. McWilliams said hehad to look the contract over.About a week later, Harrison called McWilliams againand this time McWilliams told him he had receivedinstructions from his legal counsel not to sign. The Unionhad appealed the dismissal of the charge in Case 10-CA-11907 to the General Counsel and no decision had beenmade as of that date. Harrison asked McWilliams if he waswaiting for a decision on the appeal. McWilliams repliedonly that he could not say and could not sign. On June 29,the General Counsel sustained the appeal.II. ANALYSIS AND CONCLUSIONSThe first issue presented by the foregoing is Employer'sundisputed refusal to meet and negotiate with the Unionover a new contract after receipt of notice to reopen tonegotiate changes. That such refusal was unlawful and inviolation of Respondent's duty to bargain in good faithseems too obvious to me to require discussion. Respon-dent's only defense is that the Union's timely notice wasdefective because it did not conform to the terms of articleXII of the existing agreement requiring the giver of thenotice to specify "any desired change." However, therecord indicates clearly that the notice of February 18 wasessentially similar to notices given to the Employer in 1964,1967, 1969, and 1973, although the agreements in each ofthose years contained the same notice provision hereinrelied upon by the Employer. In my judgment, theEmployer's failure to insist upon compliance with thenotice provisions of the contract over such a long period oftime warrants a finding that it had waived strict compli-ance. Certainly, if that was not its intention, the Employermust be held estopped from now insisting on strictcompliance. It can readily be seen that by its past conductthe Employer had given the Union every reason to believethat the inclusion of proposed contract changes in thenotice was not necessary to reopen the contract.The Employer's reliance on the parol evidence rule ismisplaced. The issue is not one of varying the terms of thecontract by extrinsic evidence; the issue is one of waiver orestoppel. The Employer's reliance on Mason City BuildersSupply Co., 193 NLRB 177 (1971), is likewise misplaced.There was no past practice in that case indicating that theemployer did not intend to insist on compliance with thenotice provisions of the contract. The Employer assertsthat the Union was on notice before 1976 that theEmployer intended in future to insist upon compliancewith article XII, because the Employer in 1973 notified theUnion it deemed the contract renewed. However, thenotice in 1973 was not only defective in content, but also itwas untimely, and the Employer's notification that itdeemed the contract renewed was specifically addressedonly to the untimeliness of the notice. If anything, then, theUnion's experience in 1973 could only have lulled it furtherinto believing that the Employer had waived compliancewith the contract's requirement of a notice of desiredchanges.Finally, the Employer's conduct in waiting 40 days toassert that the notice was defective, thus forestalling timelycorrection, for no legitimate reasons other than "reasonsfor our own," coupled with its subsequent direct dealingswith the employees, demonstrates a flagrant bad faith.The foregoing conclusion is dispositive not only of thecomplaint allegations in Case 10-CA-11907, but it is alsodispositive of the complaint allegations in Case 10-CB-2584. The gravamen of the complaint in Case 10-CB-2584is that the Union refused, upon request, to sign a collective-bargaining agreement embodying rates of pay, wages, andother terms and conditions of employment, upon whichoral agreement had been reached.The issue frequently posed in cases of this type is whetheror not oral agreement was reached. In this case, it is clearoral agreement was reached, and, according to the parties,the issue is whether or not the Union had authorized acommittee of employees to negotiate a binding agreementon its behalf. In my judgment, that is not the real issue inthe case.Whatever the facts are relative to the Union's delegationof authority to an employee committee, one fact is veryclear; namely, the question of delegation arose solelybecause of the Employer's refusal to bargain with theUnion. Thus, had the Employer fulfilled its statutory dutyto bargain in good faith, negotiations would have begunbefore the expiration date of the contract and they wouldhave been conducted not only between the Employer andits representatives, but also, as before, with the Union'semployee committee and its business manager. As therecord stands, it is clear that the oral agreement uponwhich the 8(bX3) allegation is founded was obtained as adirect result of the Employer's refusal to bargain and wasthe product of coercion exerted by the Employer. Thus, therecord indicates that the bargaining took place with theUnion under threat of suit for an asserted breach of a "NoStrike" clause and the employees under threat of dischargefor participating in an assertedly unprotected strike. Inaddition, employee Roy Dennis testified without contra-diction that, at the meeting with Harrison on May 5,Harrison told the committee he did not have to give theemployees anything at all, and employee Harold Simstestified, also without contradiction, that after Harrisonhad made an offer of a 3-year contract with wage increasesof 20, 25, and 25 cents for each of 3 years, and after thecommitteemen told him they would have to take the offerto the men to see if they were willing to accept it, Harrisontold them if they did not accept the offer they would befired and he would hire someone else. It is abundantly clearthat the employees had gone on strike because of theEmployer's unlawful refusal to bargain and they wereunfair labor practice strikers not subject to discharge forengaging in a strike. The assertion that the Union is inviolation of the Act for refusing to sign an agreementobtained under these circumstances is patently lacking inmerit. Accordingly, I shall recommend dismissal of thecomplaint in Case 10-CB-2584.8 DIXIE SAND AND GRAVEL COMPANYIn my judgment, the foregoing analysis is dispositive ofthe 8(b)(3) allegation. However, as noted earlier, the partieshave argued the 8(b)(3) allegation on another basis and toavoid a remand in the event the Board were to disagreewith the analysis above, I shall set forth my conclusionsregarding the parties' arguments.The Employer argues the Union delegated authority tothe employee committee to negotiate an agreement and theUnion argues it did not. In support of its position, theEmployer relies on Harrison's testimony that in hisconversation with McWilliams on May 4 McWilliams toldHarrison "whatever you work out with the employees willbe okay with me," on testimony of committeeman ElmerAlmond that McWilliams told the employees whateverthey worked out would be all right, and on McWilliams'failure to object to Harrison's having negotiated anagreement with the committee.Whatever variances there may be between McWilliams'and Harrison's testimony about the May 4 conversation, itis undisputed that McWilliams authorized Harrison tomeet with the employee committee. The issue presented bythis authorization is whether or not it constituted authori-zation to negotiate a contract binding on the Union. In myjudgment, the remarks of McWilliams to Harrison, asdescribed by Harrison, cannot be construed to constitutesuch an authorization. It is inconceivable to me that aunion would delegate such authority to members, particu-larly so when the Union had filed a refusal-to-bargaincharge against the Employer over the Employer's refusal tonegotiate with it.As to the testimony of Elmer Almond, it adds nothing tothat of Harrison and is really too vague to be accorded anyweight.As to the assertion that McWilliams failed to object, therecord indicates that McWilliams would hardly object tothe fact that Harrison had met with the committee; he hadacquiesced to such a meeting. The fact that he did notexpressly state that he had not authorized the negotiationof a binding agreement is, in my judgment, insufficient tosupport a finding that he had delegated authority to theemployee committee. The Employer asserts that McWil-liams' conduct indicates that the Union would have signedthe agreement reached with the committee if the appeal inCase 10-CA-11907 had been unsuccessful. That is proba-bly true, but I do not see what relevance that has. The factof the matter is that at all times relevant the Employer wasin violation of its duty to bargain in good faith and thatfact is not altered by McWilliams' behavior in response tothe uncertainties created by the dismissal of the charge inCase 10-CA-1 1907.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Employer set forth above, occurringin connection with its operations described above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV. THE REMEDYHaving found that the Employer has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take appropriate affirmative actiondesigned to effectuate the policies of the Act. In particular,I shall recommend that the Employer bargain collectivelywith the Union, upon request, as the exclusive representa-tive of the employees in the appropriate unit describedbelow and, if an understanding is reached, embody suchunderstanding in a signed agreement.The record indicates that pursuant to discussions with anemployee committee the Employer entered into an agree-ment providing for a wage increase of 20 cents in the firstyear and it appears that such wage increase was granted tothe employees effective on or about May 5, 1976. AlthoughI have found that the Union was not required to enter intoa written agreement embodying the terms of the oralagreement, such findings, and the recommendation hereinmade that the Employer bargain collectively with theUnion, upon request, shall not be taken to authorize orrequire the Employer to rescind the wage increase put intoeffect at that time.CONCLUSIONS OF LAW1. Dixie Sand and Gravel Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Union of Operating Engineers, Local917, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Employer at its Chattanooga, Tennessee,facility, excluding office clerical employees, laboratory andtechnical employees, cooks, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. International Union of Operating Engineers, Local917, AFL-CIO, has been at all times material herein, and isnow, the representative of a majority of the employees inthe aforesaid unit, and by virtue of Section 9(a) of the Acthas been, and is now, the exclusive representative of allemployees in said unit for the purposes of collectivebargaining.5. By refusing since on or about March 29, 1976, and atall times thereafter, to bargain collectively with the above-named labor organization, Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) and (5) and Section 2(6) and (7)of the Act.6. The refusal of the Union to execute and sign awritten agreement embodying the rates of pay, hours, andother terms and conditions of employment of the agree-ment entered into between the employee committee andthe Employer did not constitute a refusal to bargain withinthe meaning of Section 8(b)(3) and Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section9 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10(c) of the Act, I hereby issue the following recommend-ed:ORDER4Dixie Sand and Gravel Company, Chattanooga, Tennes-see, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions ofemployment with International Union of Operating Engi-neers, Local 917, AFL-CIO, as the exclusive representativeof its employees in the unit described above.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights as guaranteed by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively with InternationalUnion of Operating Engineers Local 917, AFL-CIO, as theexclusive representative of all employees in the unitdescribed above, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Chattanooga, Tennessee, facility copies ofthe attached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Employer'srepresentative, shall be posted by it immediately uponreceipt thereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."where notices to employees are customarily posted.Reasonable steps shall be taken by the Employer to ensurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the said Regional Director, in writing, within20 days from the date of this Order what steps theEmployer has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint in Case 10-CB-2584 be, and they hereby are,dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternational Union of Operating Engineers, Local 917,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain collectively withInternational Union of Operating Engineers, Local 917,AFL-CIO, as the exclusive representative of all theemployees in the unit described below, and, if anunderstanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All production and maintenance employees ofour Chattanooga, Tennessee facility, excludingoffice clerical employees, laboratory and techni-cal employees, cooks, guards and supervisors asdefined in the Act.DLXIE SAND AND GRAVELCOMPANY10